In this proceeding to invalidate (1) petition designating Sumner C. Lark as a candidate for the Democratic party’s nomination for the public office of Member of the Assembly from the 56th Assembly District, Kings County, in the Primary Election to be held on June 18, 1968 and (2) the substitution of Wade N. Lassiter as such designee, said designee and substituted designee and Bertram D. White, Blaine Thompson and George K. Walters (Committee to Fill Vacancies) appeal from a judgment of the Supreme Court, Kings County, dated June 10, 1968, which inter alia granted the application. Judgment affirmed, without costs. No opinion. Leave is granted to appellants to appeal further to the Court of Appeals. Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.